HALLEY, Chief Justice
(dissenting in part).
In my opinion, the trial court reached the proper decision in this case. As I understand his decision, he gave the husband credit for what property that he had when the couple were married and deducted that from the value of the property possessed by the parties at the time of the divorce and gave the wife half of the remainder. Therefore, I dissent from that part of the opinion of the majority which has increased the amount of the judgment above that allowed by the trial court.